Citation Nr: 1526618	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  13-34 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) benefits based upon recognition as an adult helpless child of a deceased Veteran on the basis of permanent incapacity for self-support prior to reaching the age of 18 years.


REPRESENTATION

Appellant represented by:	Sherdyne Cornish (appointed under 38 C.F.R. § 14.630)


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran served on active duty from March 1959 to June 1980.  The Veteran died in April 2011.  The appellant is the adult son of the Veteran. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  rating decision of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this Veteran's case should take into consideration the existence of this electronic record.

In March 2015, the appellant executed a VA Form 21-22a, Appointment of Individual as Claimant's Representative, and named the individual listed on the title page above (the appellant's mother) pursuant to 38 C.F.R. § 14.630.  This provision allows for representation by an individual unaccredited by VA for one time only.

In the November 2013 Substantive Appeal, the appellant requested a hearing by live videoconference (Videoconference Board hearing).  The appellant did not appear at the Videoconference Board hearing, which was rescheduled (at the request of the appellant's representative) for June 2, 2015.  Neither the appellant nor the representative presented good cause for not attending the hearing, and a request to reschedule the June 2015 Videoconference Board hearing was not submitted; therefore, the appeal will proceed as the hearing request is considered to have been withdrawn.  38 C.F.R. § 20.702(d) (2014).


FINDINGS OF FACT

1.  The appellant was born in July 1982 and attained the age of 18 in July 2000.

2.  The appellant did not become permanently incapable of self-support by reason of mental or physical defect prior to attaining the age of 18.


CONCLUSION OF LAW

The criteria for recognition of the Veteran's son as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining age 18 have not been met.  38 U.S.C.A. §§ 101(4) (A), 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.57, 3.102, 3.159, 3.315, 3.356 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In August 2013, the Agency of Original Jurisdiction (AOJ) sent the appellant a letter notifying him that, to receive DIC benefits for a child beyond the age of 18 years, he must submit evidence showing that he became permanently incapable of self-support prior to turning 18.  The RO requested specific information relevant to establishing whether the appellant could be considered a helpless child.  The letter also advised the appellant of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include any records not in the possession of a Federal agency.  The RO further advised the appellant on the types of evidence he could submit to support the claim.  

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the electronic file includes VA and private treatment records, and the appellant's lay statements.  

In this case, the appellant has not been afforded a VA examination or opinion in connection with the appeal for recognition as a "helpless child;" however, a VA examination or opinion is unnecessary to decide the claim for VA death benefits on the basis of permanent incapacity for self-support prior to attaining 18 years of age under the circumstances of this case.  The appellant is now well over the age of 18, and was over the age of 18 when the current claim was filed.  The appellant's current disabilities include various psychiatric disorders.  The relevant period for establishing such incapacity is the period prior to the appellant's eighteenth birthday.  A VA examination or opinion based on the appellant's current status would not be relevant to the question at issue in this appeal.  

As such, VA has provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The appellant has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance is required to fulfill VA's duties to notify and assist the appellant in the development of the appeal adjudicated herein.

Entitlement to Recognition as a Helpless Child

VA law provides that the term "child of the veteran" means an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years or an illegitimate child; and is under the age of 18 years; or before reaching the age of 18 years, became permanently incapable of self-support; or after reaching the age of 18 years and until completion of education or training, but not after reaching the age of 23, is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57.  

To establish entitlement to the benefit sought on the basis of being a helpless child, various factors under 38 C.F.R. § 3.356 are considered.  Principal factors for consideration are: 

(1) The fact that an individual is earning his or her own support is prima facie evidence that he or she is not incapable of self-support. Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support.  

(2) A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self- support otherwise established.  

(3) It should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.  

(4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.  38 C.F.R. § 3.356.  

The United States Court of Appeals for Veterans Claims (Court) has held that, in cases such as this, the focus of analysis must be on the individual's condition at the time of his or her eighteenth birthday to determine whether that individual is entitled to the status of "child."  See Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  In other words, for purposes of initially establishing helpless child status, the individual's condition subsequent to his or her eighteenth birthday is not for consideration.  However, if a finding is made that a claimant was permanently incapable of self-support as of his or her eighteenth birthday, then evidence of the claimant's subsequent condition becomes relevant for the second step of the analysis, that is, whether there is improvement sufficient to render the claimant capable of self-support.  Id.  If the claimant is shown to be capable of self-support at eighteen, VA is required to proceed no further.  Id.  

As noted above, the outcome of this case turns on whether the evidence establishes that the appellant was permanently incapable of self-support at the time of his eighteenth birthday.  38 C.F.R. §§ 3.57(a) (1) (ii).  In the April 2013 application for DIC benefits (VA Form 21-534), the appellant requested to be recognized as "seriously disabled" or a child that became permanently unable to support himself/herself before reaching age 18.

Submitted in support of the claim is the appellant's birth certificate, which indicates that he was born in July 1982, and that the Veteran is his father.  The appellant reached the age of 18 in July 2000.  In a reported history of medical treatment and hospitalization, the appellant indicated that he was hospitalized from May 1, 1985 to May 11, 1985 for alcohol poisoning.  The appellant was also diagnosed with a circulatory disease in June 1991 and alopecia in June 1995.  In January, March, and September 1996, the appellant reported treatment for joint pains.  The appellant reported that he attended Northeastern University from 2000-2001, but dropped out due to depression and paranoid symptoms.  From 2002 to 2010, the Veteran attended various schools and eventually obtained an Associate's degree.  The appellant also reported that he applied for Social Security Administration disability benefits in October 2012 on the basis of the illness as an infant (in May 1985), but he was denied.

The appellant also submitted VA and private treatment records indicating treatment for psychiatric disabilities.  Specifically, in a May 2008 private treatment record, the Veteran reported that, growing up, he had brief periods of feeling depressed, anxious, and socially isolative, and that these feelings only became more consistent around the end of senior year in high school.  The appellant's treating physician indicated that the baseline for the appellant is quite high given that the appellant did very well in high school and was on the Dean's List, he was one of the top basketball players in Colorado being recruited by Stanford and other schools, and he was very social and funny.  

In a September 2012 form to determine medical eligibility for the Colorado Aid to the Needy Disabled program, the examining physician indicated that the appellant was expected to be disabled for a period of 12 months to the extent that the appellant was unable to work at any job due to physical or mental impairment.  Significantly, however, the examining physician indicated that the date of disability onset was 2008 (approximately 8 years after the appellant's eighteenth birthday).

After a review of the lay and medical evidence, the Board finds the appellant was not permanently incapable of self-support by reason of mental or physical defect when he attained the age of 18 years in July 2000.  The Board acknowledges that the appellant is currently unemployed; however, none of the evidence of record demonstrates that the appellant suffered from physical or mental disability of such severity, prior to attaining the age of 18 years, that he had become incapable of self-support upon attaining the age of 18.  On the contrary, the evidence shows that the Veteran did well in high school and was even recruited by universities to play basketball.  There is no indication of any medical professional opining that any condition from which the appellant suffered prior to age 18, to include alcohol poisoning, circulatory disease, alopecia, joint pains, and brief periods of feeling depression, anxiety, and socially isolative, was severe enough as to make him incapable of self-support.  By every account, both lay and medical, the appellant's more severe psychiatric conditions manifested after July 2000.

The Board acknowledges that the appellant had some degree of psychiatric problems prior to attaining the age of 18 (as reported by the appellant in the May 2008 treatment record).  It is well established that, although laypersons are not considered capable of opining on matters requiring medical knowledge, they are permitted to provide personal observations.  See Moray v. Brown, 5 Vet. App. 211 (1993).  In addition, lay statements may serve to support the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); Davidson v. Shinseki, 
581 F.3d 1313 (2009).  While the appellant's more recent lay contention has been considered carefully - that he was incapable of self-support by reason of mental or physical defect prior to attaining the age of 18 - it is outweighed by the lay statements of record, made contemporaneous to psychiatric treatment, and by the absence of competent evidence showing that the appellant was permanently incapable of self-support prior to reaching age 18.  At such a time, the appellant would be expected to give a full and accurate history to a medical provider (in this case, a mental health provider) when seeking treatment to ensure adequate care.  Cartright v. Derwinski, 2 Vet. App. 24 (1991).

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the appellant does not meets the criteria for recognition as a helpless child of the Veteran prior to turning 18 years old.  As the preponderance of the evidence is against the appellant's claim for recognition as a helpless child of the 
Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18, the benefit-of-the-doubt rule does not apply, and the appeal must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Recognition of the appellant as an adult helpless child on the basis of permanent incapacity for self-support before attaining the age of 18 years is denied.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


